
	

113 HRES 781 IH: Commemorating the 100th Anniversary of the World War I Christmas Truce of 1914.
U.S. House of Representatives
2014-12-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		113th CONGRESS
		2d Session
		H. RES. 781
		IN THE HOUSE OF REPRESENTATIVES
		
			December 11, 2014
			Mr. Crowley submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Commemorating the 100th Anniversary of the World War I Christmas Truce of 1914.
	
	
		Whereas by December 1914, World War I had left about 90 percent of the highly trained members of
			 the British Expeditionary Force in France with casualties, and about 30
			 percent dead;
		Whereas the cries and moans of the injured and dying in no man’s land could be heard throughout the
			 Western Front, and many of the dead had been lying unburied;
		Whereas, on December 7, 1914, Pope Benedict XV suggested a temporary hiatus of the war for the
			 celebration of Christmas;
		Whereas despite this proposal, the warring countries refused to create any official cease-fire;
		Whereas, on Christmas Eve, which under German tradition has more celebrations than the day itself,
			 German soldiers began to sing carols and place lantern-lit Christmas trees
			 above their trenches;
		Whereas much of December had been wet, but on this night the temperature dropped and a sharp frost
			 settled over the landscape, making both trench conditions more bearable
			 and the air clear and still;
		Whereas Rifleman C H Brazier, Queen’s Westminsters of Bishop’s Stortford, claimed in his letters
			 that the German soldiers said they would not shoot on Christmas Day if his
			 fellows did not;
		Whereas another letter from Private Cunningham, of the 5th Scottish Rifles, to his friend Mr. James
			 D Gray, in Carluke, Scotland, also reveals in more detail how such truces
			 came about: On Christmas Eve the firing practically ceased. …;
		Whereas, on Christmas Day, the soldiers of opposing forces emerged from their trenches and declared
			 their own unofficial truce, and shook hands with their enemies;
		Whereas according to many letters, a good-spirited, impromptu football match between German and
			 Allied soldiers took place in no man’s land on this day and is
			 commemorated annually by English football teams;
		Whereas in recognition of the 100th anniversary this year, special Christmas Truce candles will be
			 lit around the world, including by Archbishop Desmond Tutu in Cape Town,
			 South Africa, and Pelé in Santos, Brazil;
		Whereas worldwide celebrations are expected to take place, including the unveiling of a sculpture
			 by Andy Edwards in Liverpool capturing the 1914 Christmas Day football
			 match; and
		Whereas the lessons of this event are that the light of human empathy can dispel the darkness of
			 despair, the possibility for future peace can still exist when at war with
			 other nations, and that behind the clashing of weapons and trenches of
			 indifference humanity essentially endures: Now, therefore, be it
	
		That the House of Representatives —
			(1)honors the 100th Anniversary of the World War I Christmas Truce of 1914;
			(2)recognizes the Christmas Truce’s symbol of the triumph of the human spirit over adversity; and
			(3)commemorates the World War I Christmas Truce of 1914 and its legacy as a message of future peace
			 and unity between all nations.
			
